DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 14-20 provides for the use of a short N introgressed segment, but, since the claims do NOT set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are rejected for being indefinite for the recitation of “a short N introgressed segment”, “wherein the drag genomic component is reduced by at least 0.51 Mb”, compared with that in an N introgressed segment of Coker 176 type tobacco accessions. This phrase raises issues regarding the clear scope of the claims.
Firstly, it is established that the term “short N introgressed segment” (“segment”) is relative to the length of the N introgressed segment in Coker 176—which possesses a segment of chromosome from Nicotiana glutinosa harbouring the N gene providing resistance to TMV—or its derivatives. It is understood the derivative tobacco cultivars and accessions share the same introgressed segment as in the Coker 176 cultivar. This much is clear. It is also understood that although the N gene itself does not cause any negative effect on agronomical traits in the (flue-type) tobacco plants harboring this introgressed segment, other genomic components that present in the segment are suspected to have negative impact on tobacco yield and/or quality. This much is also clear.
Bagley, C. A. (2001). Doctoral dissertation, Virginia Tech), at p. 11-12, “The N gene had been successfully transferred to burley tobacco without any negative effects and complete resistance had been observed.”). Since the claims broadly encompass all types of tobacco, it is unclear what the “drag genomic component” comprises, depends on the tobacco type. For example, does the N introgression segment in Burley 21 comprises no drag genomic component? If so, does that automatically qualify Burley 21 as an embodiment of the instantly claimed tobacco, since its “drag genomic component” is zero which is short compared with Coker 176? The answer is not clear.
More importantly, the main reason for the lack of definiteness in the claim lies in the fact that the physical size of the N introgressed segment in Coker 176 has not been clearly defined, either in the instant Application or in the art. For example, Lewis (Lewis, R. S., et al. Crop science 45.6 (2005): 2355-2362.) characterized the N introgressed segments in a number of TMV-resistant tobacco accessions, using AFLP markers. Lewis taught that among the resistant accessions, Coker 176 N. glutinosa markers (p. 2358-2359, and Fig. 2). However, even though the genetic distances (i.e. frequency of recombination, expressed in cM) between the markers have been estimated (Fig. 3), the physical distance (i.e. the number of nucleotides in the region flanked by the markers) has not been defined. Therefore, it is unclear how large—in terms of million base pairs, or Mbp—the introgressed segment in Coker 176 actually is. Therefore, without knowing the physical size of the standard to which the claimed invention is compared to, it is impossible to discern whether a plant falls within the scope of the claimed invention. Therefore, the metes and bounds of the claims are not clear.
The dependent claims are included in this rejection because of their failure to correct the above deficiency of the base claims. For example, dependent claims recite part or the entirety of SEQ ID NO: 13 is deleted from the segment, or that the segment is missing certain primer pairs (and the short amplicon encompassed therein). However, SEQ ID No: 13 only accounts for 0.14 Mb, while the distances between the primer pairs are not defined or described in either the instant application or the art. Consequently, it is still not clear which part, and how large a part, must be removed from the segment for a plant to be qualified as the claimed plant. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Written Description
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to any TMV-resistant tobacco plant comprising a short N introgressed segment, wherein the drag genomic component is reduced by at least 0.51 Mb, compared to that in an N introgressed segment of Coker 176 type tobacco accessions.
Applicant has described tobacco plants, designated 24-8H, 15-7F, 99-2D, and 1-1002, as being either positive or negative for PCR assays using primer pairs TN4.99, TN5.20, TN5.34, and the N1N2 primer pair. The positive amplification of N1N2 primer pair indicates the presence of the N gene, while the positive or negative results for TN4.99, TN5.20, TN5.34 primer pairs indicate presence or absence (loss) of part(s) of the N introgressed segment since the primer pairs are specific for the donor N. glutinosa genomic DNA surrounding the N gene. The results are summarized in the table below based on the descriptions from Specification, pp. 21-25:
plant
TN4.99
TN5.20
TN5.34
N1N2
“shorten by” (Mb)
24-8H
-
-
-
+
1.56
15-7F
+
-
-
+
0.93
99-2D
+
+
-
+
0.51

-
-
-
+
1.56


For the alleged physical distance “shortening”, Applicant asserted that “the physical distance from the marker amplified by the TN4.99 primer pair to tomato chromosome 11 was 4.99 Mb, and the physical distance from TN5.51 to tomato chromosome 11 was 5.51 Mb. It was estimated that the 24-8H plant was shortened by at least 0.52 Mb (the physical distance of tomato chromosome 11). Since the genomic size of the wild species N. glutinosa is estimated 3 times larger than the tomato genomic size, it was estimated that the N introgressed segment of the 24-8H plant is shortened by at least 1.56 Mb”; and so on (Specification, pp. 22, 23, and 25).
The description of the physical distance between the markers—therefore the true size of the reduction of the N. glutinosa drag genomic component—is not sufficient in order for Applicant to show possession of the claimed invention commensurate to the full scope of the claims.
As discussed above in the 112(b) section, the physical size of the N introgression segment and/or the N. glutinosa drag genomic component has not been adequately described or defined in either the instant Application or in the art. As demonstrated by Application in the extrapolation cited above, Applicant did not have an accurate description or definition of the physical size of the N introgression segment and/or the N. glutinosa drag genomic component. Rather, Applicant had to rely on the overall estimate of the relative genomic size of wild species N. glutinosa relative to that of tomato, to come up with the physical distance between two specific markers (primer pairs) in a very small region (relative to the whole genome). This is quite problematic.
Firstly, Applicant has not provided any basis for the assertion “the genomic size of the wild species N. glutinosa is estimated 3 times larger than the tomato genomic size”, which is not Leitch, I. J., et al. Annals of botany 101.6 (2008): 805-814.) teaches that the genomic size of the N. glutinosa is estimated to be 8.94 pg for the 4C genome or 2.2 pg for the 1C genome (Table 1). In comparison, the tomato genome is estimated to be 4.00 pg for the 4C genome (Table 1 legend). Thus, the relative size of N. glutinosa and tomato could be said to have a 8.94/4 = 2.24 fold, not 3 fold as alleged by Applicant. Moreover, it should be noted that such estimate is not always consistent: Leitch pointed out that N. glutinosa has been estimated to have a 1C values of 2.1- 2.2 pg, or as much as 3.9 pg, and reasons for these discrepancies remain unknown (p. 810). Given the uncertainty and lack of description of the genome size—let alone the physical size of the N introgressed segment—the estimate of the reductions in drag genomic components in the exemplified plants are questionable. 
More importantly, it should be noted that it is deeply flawed to use the overall genomic size to estimate the distance between two markers in a specific locus. As taught by Sierro (Sierro, N., et al. Nature communications 5.1 (2014): 1-9), the synteny between tobacco and tomato chromosomes are highly variable from chromosome to chromosome and from regions to regions in the same chromosome. See illustration at Fig. 2. Especially, see that only a tiny part of tomato chromosome 11 is syntenic to tobacco genome. Clearly, one would not be able to use the overall sizes of tobacco genome and tomato genomes to deduce the distance between any markers on a tiny portion of a tobacco chromosome based on where these markers are in the tomato chromosome 11, especially given the fact that the N. glutinosa chromosome segment has not been physically characterized.
Lastly, as discussed above in the 112(b) section, the tobacco accessions in the Burley type does not appear to have yield drag from the N introgression. It is not clear whether this is broadly encompasses any type of tobacco, including Burley, and Coker 176-derived (which is a small subset of Flue type). Given the broad scope of the claims, and the lack of clear understanding of the physical size of N introgression segment, or the nature of genomic components that causes the yield drag, Applicant has not described a representative number of species that would allow the person skilled in the art to discern whether Applicant had possession of the claimed invention commensurate to the full scope of the claims.
Scope of Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a tobacco plants lacking all of SEQ ID NO: 13, or amplification from primer pairs TN4.99, TN5.20, TN5.34, while being positive for N1N2, does not reasonably provide enablement for any tobacco plants having the N introgressed segment or drag genomic components shorten by at least 0.51 Mb compared with Coker 176, regardless the amplification results from the primers listed above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims are broadly drawn to any TMV-resistant tobacco plant comprising a short N introgressed segment, wherein the drag genomic component is reduced by at least 0.51 Mb, compared to that in an N introgressed segment of Coker 176 type tobacco accessions.
Applicant has taught tobacco plants, designated 24-8H, 15-7F, 99-2D, and 1-1002, as being either positive or negative for PCR assays using primer pairs TN4.99, TN5.20, TN5.34, and the N1N2 primer pair. The positive amplification of N1N2 primer pair indicates the presence of the N gene, while the positive or negative results for TN4.99, TN5.20, TN5.34 primer pairs N. glutinosa genomic DNA surrounding the N gene. The results are summarized in the table above (see Written Description) based on the descriptions from Specification, pp. 21-25:
For the alleged physical distance “shortening”, Applicant asserted that “the physical distance from the marker amplified by the TN4.99 primer pair to tomato chromosome 11 was 4.99 Mb, and the physical distance from TN5.51 to tomato chromosome 11 was 5.51 Mb. It was estimated that the 24-8H plant was shortened by at least 0.52 Mb (the physical distance of tomato chromosome 11). Since the genomic size of the wild species N. glutinosa is estimated 3 times larger than the tomato genomic size, it was estimated that the N introgressed segment of the 24-8H plant is shortened by at least 1.56 Mb”; and so on (Specification, pp. 22, 23, and 25).
The teachings of the physical distance between the markers—therefore the true size of the reduction of the N. glutinosa drag genomic component—is not sufficient in order for those skilled in the art to make and use the claimed invention commensurate to the full scope of the claims, without undue burden of trial and error experimentation.
As discussed above in the 112(b) section, the physical size of the N introgression segment and/or the N. glutinosa drag genomic component has not been adequately taught in either the instant Application or in the art. As demonstrated by Application in the extrapolation cited above, Applicant has not taught the physical size of the N introgression segment and/or the N. glutinosa drag genomic component. Rather, Applicant had to rely on the overall estimate of the relative genomic size of wild species N. glutinosa relative to that of tomato, to come up with the physical distance between two specific markers (primer pairs) in a very small region (relative to the whole genome). This does not remedy the uncertainty regarding the actual physical size of 
Firstly, Applicant has not provided any basis for the assertion “the genomic size of the wild species N. glutinosa is estimated 3 times larger than the tomato genomic size”, which is not consistent with the knowledge in the art. For example, Leitch (Leitch, I. J., et al. Annals of botany 101.6 (2008): 805-814.) teaches that the genomic size of the N. glutinosa is estimated to be 8.94 pg for the 4C genome or 2.2 pg for the 1C genome (Table 1). In comparison, the tomato genome is estimated to be 4.00 pg for the 4C genome (Table 1 legend). Thus, the relative size of N. glutinosa and tomato could be said to have a 8.94/4 = 2.24 fold, not 3 fold as alleged by Applicant. Moreover, it should be noted that such estimate is not always consistent: Leitch pointed out that N. glutinosa has been estimated to have a 1C values of 2.1- 2.2 pg, or as much as 3.9 pg, and reasons for these discrepancies remain unknown (p. 810). Given the uncertainty and lack of teaching of the genome size—let alone the physical size of the N introgressed segment—the estimate of the reductions in drag genomic components in the exemplified plants are questionable. 
More importantly, it should be noted that it is deeply flawed to use the overall genomic size to estimate the distance between two markers in a specific locus. As taught by Sierro (Sierro, N., et al. Nature communications 5.1 (2014): 1-9), the synteny between tobacco and tomato chromosomes are highly variable from chromosome to chromosome and from regions to regions in the same chromosome. See illustration at Fig. 2. Especially, see that only a tiny part of tomato N. glutinosa chromosome segment has not been physically characterized.
Lastly, as discussed above in the 112(b) section, the tobacco accessions in the Burley type does not appear to have yield drag from the N introgression. It is not clear whether this is because the Burley type acquired a (much) shorter N introgression segment. However, the claimed tobacco plant broadly encompasses any type of tobacco, including Burley, and Coker 176-derived (which is a small subset of Flue type). 
Given the broad scope of the claims, and the lack of teaching regarding the physical size of N introgression segment, or the nature of genomic components that causes the yield drag, the skilled artisan has to rely on undue experimentation to make and use the claimed tobacco without any expectation of success in obtaining a tobacco plant having the segment or drag components reduced by “at least 0.51 Mb”. 
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663